Citation Nr: 0637338	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  96-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and daughter




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1996 and 
August 2004 by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
reopening a claim for entitlement to service connection for a 
right knee disability in February 1996; however, in a 
November 2000 decision the Board reopened the claim and 
remanded the issue for additional development.  In an August 
2004 rating decision the RO granted an increased 50 percent 
rating for PTSD.  The claim for an increased rating has been 
properly developed for appellate review.  In August 2006, the 
veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes a review of the record indicates the RO is in 
the process of adjudicating the veteran's claim for 
entitlement to a total disability rating based upon 
individual unemployability, but that no action has apparently 
been taken on his January 2005 claim for entitlement to 
service connection for a left knee disability.  This matter 
is referred to the RO for appropriate action.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence shows the veteran's service-connected PTSD 
as of the last valid examination in November 1999 was 
manifested by no more that an occupational and social 
impairment due to symptoms including anxiety, suspiciousness, 
chronic sleep impairment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
increased rating claim by correspondence dated in July 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim 
for service connection.  The issue here relates to a claim 
for increase, and thus the holding in Dingess does not apply.

The Board finds the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  However, the use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name-
100 percent disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships-
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships-50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The nomenclature employed in the schedule is based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.  

In this case, during VA PTSD examination in November 1999 the 
veteran described numerous stressors as a result of his 
combat experiences from Omaha Beach through the Battle of the 
Bulge.  He reported present symptoms of hypervigilance and 
exaggerated startle response.  He complained of difficulty 
sleeping and stated that he had occasional bad dreams about 
combat approximately twice per week.  He described a long 
history with anger and irritability with intrusive thoughts 
relating to combat approximately two to three times per week.  
It was noted that he had retired at age 64 and that he 
continued to be involved in repairing swimming pool motors.  
He stated he liked to be alone, but that he engaged in some 
social activities and had some friends and ongoing contact 
with his neighbors.  

The examiner noted the veteran's immediate memory was good, 
but that recent memory testing involved two errors on ability 
to recall.  His remote memory was good.  He was oriented to 
all spheres and his speech was normal with some display of 
emotion at several points during the examination.  His 
thought process was spontaneous and abundant.  Continuity of 
thought was goal directed for the most part, but included 
some rambling.  There was some preoccupation with his leg 
disability and dissatisfaction with VA bureaucracy.  There 
were no delusions, ideas of reference, or feelings of 
unreality.  His abstract ability was concrete.  The examiner 
noted the veteran's mood was irritable, but his range of 
affect was broad.  He was alert, responsive, and cooperative.  
His judgment was good, and his insight was fair.  The 
diagnosis was chronic PTSD.  An Axis V (GAF) score of 60 was 
provided.

Service connection was established for PTSD in a March 2000 
rating decision.  A 30 percent disability rating was 
assigned.  The veteran submitted his claim for an increased 
rating for PTSD in April 2004.  

VA treatment records show that in May 2004 the veteran 
reported that he had experienced memory lapses and that a 
2001 computerized tomography (CT) scan had revealed cerebral 
atrophy.  The diagnoses included chronic PTSD, mild dementia, 
and possible Alzheimer's disease.  Similar diagnoses were 
noted upon evaluation in June 2004.  

VA PTSD examination in July 2004 noted treatment records 
showed the veteran carried diagnoses of PTSD and dementia of 
the Alzheimer's type.  The examiner provided Axis I diagnoses 
of chronic PTSD and dementia, not otherwise specified, and a 
GAF score of 55.  It was noted, in essence, that the 
diagnosis of PTSD was based upon historical documentation and 
that evaluation of PTSD was complicated because of the 
veteran's dementia.  The examiner stated that on examination 
the veteran had minimized the symptoms relevant to PTSD.

VA examination in April 2006 noted current symptoms of PTSD 
were minimal or nonexistent.  It was noted the veteran still 
had an exaggerated startle response and that his spouse 
indicated he had been more hyperactive since returning from 
service.  He did not demonstrate any type of anxiety and it 
was noted his anger could be either a symptom of PTSD or 
frustration due to his cognitive decline.  Mental status 
examination revealed the veteran was not oriented to place, 
date, or day.  He had difficulty understanding some of the 
questions asked during the interview.  The examiner provided 
an Axis I diagnoses of Dementia, Alzheimer's type, and PTSD, 
by history, and a current GAF score of 30.  In summary, it 
was noted that the veteran did not demonstrate symptoms of 
PTSD and that his symptoms were obscured and minimized by his 
increasing dementia.  

At his personal hearing in August 2006 the veteran, his 
spouse, and his daughter testified as to problems the veteran 
experienced with his PTSD.  They described his difficulty 
sleeping over the years and outbursts of anger.  They 
asserted he had reduced the amount of time he spent in social 
activities because of the disorder.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD as of the last valid 
examination in November 1999 was manifested by no more that 
an occupational and social impairment due to symptoms 
including anxiety, suspiciousness, chronic sleep impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The most recent VA examinations clearly show 
that a current evaluation of the veteran's PTSD is not 
possible due to his nonservice-connected dementia.  There is 
no evidence indicating that his service-connected PTSD has 
been manifested by any suicidal ideation, obsessional 
rituals, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  
Therefore, the Board finds entitlement to rating in excess of 
50 percent for PTSD is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board does not doubt the sincerity of the 
veteran's, his wife's, and his daughter's belief that the 
veteran's post-traumatic stress disorder is worse than the 
current 50 percent evaluation contemplates, the clinical 
findings of record do not support a finding that he warrants 
a higher evaluation.  The testimony provided at the August 
2006 and the veteran's service to this country are greatly 
appreciated.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim, and thus the claim is denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
service connection claim and of which parties were expected 
to provide such evidence by correspondence dated in January 
2002 and April 2004.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation require that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran's service representative asserted 
in a September 2005 statement in support of the claim that 
service connection was warranted either for a right knee 
disability based upon his status as a combat veteran or for 
aggravation due to a service-connected left ankle disability.  
It is significant to note that the veteran is shown to have 
been engaged in combat and that his statements as to certain 
injuries during service may be accepted in the absence of 
documentation.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  
In addition, although the appellate record includes service 
medical records indicating the veteran sustained injuries 
during an enemy barrage in February 1945, these records were 
not referenced and were apparently not available to an 
April 2003 VA examiner.  There is also no opinion of record 
addressing whether or not the veteran's present right knee 
disability is either proximately due to or has been 
permanently aggravated by his service-connected residuals of 
fracture of the left ankle astragalus.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

VA law provides that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2006).  The Court 
has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, the case is REMANDED for the following:

1.  The veteran's statements as to right 
knee injuries sustained as a result of 
combat should be considered in light of 
the provisions of 38 U.S.C.A. § 1154.  A 
specific determination should be made as 
to whether these statements are 
consistent with the circumstances, 
conditions, or hardships of his service.

2.  Thereafter, the veteran's claim file 
should be reviewed by a VA orthopedic 
examiner for an opinion as to whether 
there is as likely as not (a 50 percent 
probability or greater) that the present 
right knee disorder (a) was due to an 
injury sustained during combat or (b) is 
either proximately due to or was 
permanently aggravated by his service-
connected residuals of fracture of the 
left ankle astragalus (any opinion as to 
aggravation should also include a 
discussion as to the degree of disability 
attributable to the service-connected 
injury).  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


